          Case 1:20-cv-10621-AJN Document 11 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     4/27/2021


  Craig Cunningham,

                          Plaintiff,
                                                                       20-cv-10621 (AJN)
                  –v–
                                                                              ORDER
  On Deck Capital, Inc., et al.,
                        Defendants.



ALISON J. NATHAN, District Judge:

        On March 2, 2021, the Court advised the pro se Plaintiff that his deadline to either file an

amended complaint or to serve his opposition to Defendants’ motion to dismiss was April 2,

2021. As of the date of this Order, the Court has not received either an amended complaint or a

brief opposing the motion to dismiss.

        The Court hereby ORDERS that Plaintiff either file an amended complaint or serve his

opposition to Defendants’ motion to dismiss, Dkt. No. 5, by no later than May 14, 2021. If

Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new motion to

dismiss; or (c) submit a letter stating that it intends to rely on the initially filed motion to dismiss.

Defendants’ reply, if any, is due May 28, 2021.

        Plaintiff is advised that failure to either file an amended complaint or serve his opposition

to Defendants’ motion to dismiss by May 14, 2021 may result in the motion to dismiss being

unopposed.

        SO ORDERED.

 Dated: April 27, 2021
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                       1
Case 1:20-cv-10621-AJN Document 11 Filed 04/27/21 Page 2 of 2




                                2
